Exhibit 10.1

OPEN TEXT CORPORATION

LONG TERM INCENTIVE PLAN

Adopted with effect from July 1, 2007



--------------------------------------------------------------------------------

1. PREAMBLE AND DEFINITIONS

 

  1.1 Title.

The Plan described in this document shall be called the “Open Text Corporation
Long Term Incentive Plan”.

 

  1.2 Purpose of the Plan.

The purpose of the Plan is to provide a medium term incentive which establishes
a strong link to business strategy, operating performance and market
performance.

 

  1.3 Definitions.

 

  1.3.1 “Affiliate” has the meaning ascribed thereto under the BCA.

 

  1.3.2 “Applicable Law” means any applicable provision of law, domestic or
foreign, including, without limitation, applicable securities legislation,
together with all regulations, rules, policy statements, rulings, notices,
orders or other instruments promulgated thereunder, and Stock Exchange Rules.

 

  1.3.3 “Acquirors” has the meaning ascribed thereto in Section 1.3.7.

 

  1.3.4 “Associate” has the meaning ascribed thereto in the BCA.

 

  1.3.5 “BCA” means Business Corporations Act (Ontario), as amended from time to
time

 

  1.3.6 “Board” means the Board of Directors of the Corporation.

 

  1.3.7 “Change of Control” means either of the following events:

 

  a. the sale of all or substantially all of the assets of the Corporation; or

 

  b. any transaction whereby any person, together with Affiliates and Associates
of such person, or any group of persons acting in concert (collectively,
“Acquiror” or “Acquirors”), acquires beneficial ownership of more than 50% of
the issued common shares of the Corporation on a fully diluted basis, or any
transaction as a result of which beneficial ownership of common shares
constituting more than 50% in the aggregate of the issued common shares of the
Corporation on a fully diluted basis cease to be held by persons who are
shareholders of the Corporation as at the date hereof or by Affiliates or
Associates of such present shareholders.

For purposes of this definition, the term “group” and “beneficial ownership”
shall have the meanings ascribed thereto under Section 14(d)92) of the
Securities Act and Rule 13d-3 of the General Rules of the Securities Act.



--------------------------------------------------------------------------------

  1.3.8 “Committee” means the Compensation Committee of the Board or such other
committee of the Board which may be appointed by the Board to, among other
things, interpret, administer and implement the Plan.

 

  1.3.9 “Corporation” means Open Text Corporation and any successor corporation
whether by amalgamation, merger or otherwise.

 

  1.3.10 “Director” means a director of the Board.

 

  1.3.11 “Disability” means the Eligible Employee’s physical or mental
incapacity that prevents him from substantially fulfilling his duties and
responsibilities on behalf of the Corporation or, if applicable, an Affiliate of
the Corporation, and in respect of which the Eligible Employee commences
receiving, or is eligible to receive, disability benefits under the
Corporation’s or an Affiliate of the Corporation’s long-term disability plan.

 

  1.3.12 “Disability Date” means the date on which the Eligible Employee first
becomes eligible for long-term disability benefits under the Corporation’s or an
Affiliate of the Corporation’s long-term disability plan.

 

  1.3.13 “Earnings Per Share” means the adjusted earnings per share of the
Corporation declared by the Corporation for a fiscal year and which is used for
the purposes of determining the portion of an Eligible Employee’s Target Bonus
that vests in accordance with Sections 5.1c and 5.2c.

 

  1.3.14 “Eligible Employee” means such employee of the Corporation or an
Affiliate of the Corporation as the Committee may designate from time to time as
eligible to participate in the Plan.

 

  1.3.15 “Employed” means, with respect to an Eligible Employee, that:

 

  a. he is performing work at a workplace of the Corporation or an Affiliate of
the Corporation, and has not been given or received, a notice of termination of
employment by the Corporation or an Affiliate of the Corporation; or

 

  b. he is not actively at work at a workplace of the Corporation or an
Affiliate of the Corporation due to an approved leave of absence, maternity or
parental leave or Disability and has not been given, or received, a notice of
termination of employment by the Corporation or an Affiliate of the Corporation.

For greater certainty, an Eligible Employee shall not be considered “Employed”
or otherwise an employee of the Corporation or an Affiliate of the Corporation
during a notice period that arises upon the involuntary termination of

 

- 2 -



--------------------------------------------------------------------------------

employment (whether wrongful or otherwise) of the Eligible Employee by the
Corporation or an Affiliate of the Corporation, as applicable.

 

  1.3.16 “Exchange” means the NASDAQ and, where the context permits, any other
exchange on which the Shares are or may be listed from time to time.

 

  1.3.17 “Good Reason” means the occurrence of any of the following without the
Eligible Employee’s written consent (except in connection with the termination
of the employment of the Eligible Employee for Just Cause or Disability or
termination of the Eligible Employee’s employment because of the death of the
Eligible Employee):

 

  a. a material change (other than those that are consistent with a promotion)
in the Eligible Employee’s position or duties, responsibilities, title or office
in effect immediately prior to a Change of Control (except for a change in any
position or duties as a Director), which includes any removal of the Eligible
Employee from or any failure to re-elect or re-appoint the Eligible Employee to
any such positions or offices;

 

  b. a material reduction by the Corporation or any of its Affiliates of the
Eligible Employee’s salary, benefits or any other form of remuneration payable
by the Corporation or its Affiliates;

 

  c. any material failure by the Corporation or its Affiliates to provide any
benefit, bonus, profit sharing, incentive, remuneration or compensation plan,
stock ownership or purchase plan, pension plan or retirement plan in which the
Eligible Employee is participating or entitled to participate immediately prior
to a Change of Control, or the Corporation or its Affiliates taking any action
or failing to take any action that would materially adversely affect the
Eligible Employee’s participation in or materially reduce his rights or benefits
under or pursuant to any such plan; or

 

  d. any material breach by the Corporation or its Affiliates of a written
employment agreement with the Eligible Employee.

 

  1.3.18 “Incumbent Director” means any Director who was a Director immediately
prior to a Change of Control and any successor to an Incumbent Director who was
recommended by or appointed to succeed any Incumbent Director by the affirmative
vote of the Directors when that vote includes the affirmative vote of a majority
of the Incumbent Directors then on the Board.

 

- 3 -



--------------------------------------------------------------------------------

  1.3.19 “Index” means the S&P Midcap 400 Software and Services Index.

 

  1.3.20 “Just Cause” means:

 

  a. the failure by the Eligible Employee to perform his duties according to the
terms of his employment (other than those (A): that follow a demotion in his
position or duties; or (B) resulting from the Eligible Employee’s Disability)
after the Corporation or an Affiliate of the Corporation has given the Eligible
Employee reasonable notice of such failure and a reasonable opportunity to
correct it;

 

  b. the engaging by the Eligible Employee in any act that is materially
injurious to the Corporation or an Affiliate of the Corporation, monetarily or
otherwise, but not including, following a Change of Control, the expression of
opinions contrary to those Directors who are not Incumbent Directors or those of
the Acquirors;

 

  c. the engaging by the Eligible Employee in any act of dishonesty resulting or
intended to result directly or indirectly in personal gain of the Eligible
Employee at the expense of the Corporation or an Affiliate of the Corporation,
including the failure by the Eligible Employee to honour his fiduciary duties to
the Corporation or an Affiliate of the Corporation and his duty to act in the
best interests of the Corporation or an Affiliate of the Corporation;

 

  d. the failure by the Eligible Employee to comply with the provisions of any
applicable employment contract where the Eligible Employee elects to terminate
his employment with the Corporation or an Affiliate of the Corporation;

 

  e. the failure of the Eligible Employee to abide by the terms of any
resolution passed by the Board; or

 

  f. the failure by the Eligible Employee to abide by the policies, procedures
and codes of conduct of the Corporation or an Affiliate of the Corporation.

 

  1.3.21 “Maximum Relative Total Shareholder Return” means, with respect to a
Target Bonus, the relative cumulative Total Shareholder Return of the
Corporation compared to the cumulative Total Shareholder Return of the Index
during the Performance Period, determined by the Board at the time the Board
determines and approves the Target Bonus at which an Eligible Employee will be
entitled to the maximum level of vesting of such Target Bonus under
Section 5.2a.

 

- 4 -



--------------------------------------------------------------------------------

  1.3.22 “Maximum Target Adjusted EPS” means, with respect to a Target Bonus,
the target Earnings Per Share determined by the Board at the time the Board
determines and approves the Target Bonus at which an Eligible Employee will be
entitled to the maximum level of vesting of such Target Bonus under
Section 5.2c.

 

  1.3.23 “Maximum Target Share Price” means, with respect to a Target Bonus, the
target Share Price determined by the Board at the time the Board determines and
approves the Target Bonus at which an Eligible Employee will be entitled to the
maximum level of vesting of such Target Bonus under Section 5.2b.

 

  1.3.24 “Misconduct” has the meaning ascribed thereto in Section 6.3.

 

  1.3.25 “Payment Date” means the date on which a Vested Target Bonus shall be
paid to an Eligible Employee, which date shall be as soon as practicable
following the end of the Performance Period to which the Target Bonus relates,
and, in any event, no later than December 31 of the year in which the
Performance Period ends.

 

  1.3.26 “Performance Period” means the period of three (3) years commencing on
the Performance Period Commencement Date.

 

  1.3.27 “Performance Period Commencement Date” means the first day of the
Performance Period relating to a Target Bonus as determined by the Board.

 

  1.3.28 “Plan” means this Open Text Corporation Long Term Incentive Plan, as
amended from time to time.

 

  1.3.29 “Retirement” means the retirement of the Eligible Employee from
employment with the Corporation or an Affiliate of the Corporation on or after
the earliest age as of which the Eligible Employee is eligible to receive an
immediate pension under the Corporation’s or an Affiliate of the Corporation’s
pension plan, as applicable, in which the Eligible Employee participates.

 

  1.3.30 “Securities Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

  1.3.31 “Share” means a common share of the Corporation, and includes any
shares of the Corporation into which such shares may be converted, reclassified,
subdivided, consolidated, exchanged or otherwise changed, whether pursuant to a
reorganization, amalgamation, merger, arrangement or other form of
reorganization.

 

  1.3.32 “Share Price” means, for any particular date, the volume weighted
average trading price for a Share on the Exchange.

 

- 5 -



--------------------------------------------------------------------------------

  1.3.33 “Stock Exchange Rules” means the applicable rules of any stock exchange
upon which Shares are listed.

 

  1.3.34 “Target Bonus” means an annual bonus target established by the Board in
respect of an Eligible Employee pursuant to Section 4.1.

 

  1.3.35 “Target Adjusted EPS” means, with respect to a Target Bonus, the
Earnings Per Share target determined by the Board at the time the Board
determines and approves the Target Bonus.

 

  1.3.36 “Target Relative Total Shareholder Return” means, with respect to a
Target Bonus, the relative cumulative Total Shareholder Return of the
Corporation compared to the cumulative Total Shareholder Return of the Index
during a Performance Period, determined by the Board at the time the Board
determines and approves the Target Bonus.

 

  1.3.37 “Target Share Price” means, with respect to a Target Bonus, the target
Share Price determined by the Board at the time the Board determines and
approves the Target Bonus.

 

  1.3.38 “Termination Date” means the date on which the Eligible Employee ceases
to be Employed for any reason other than one to which Section 5.4 applies.

 

  1.3.39 “Total Shareholder Return” or “TSR” means, with respect to a
Performance Period, the amount determined according to the following formula:

In the case of the Corporation, the difference, expressed in basis points,
between an initial hypothetical investment of $100 in Shares determined over the
Performance Period assuming re-investment of any dividends and the “Ending Share
Value” as described below. The initial investment of $100 is expressed as a
number of “Investment Shares” which is determined by dividing $100 by the Share
Price determined as of the first day of the Performance Period. The number of
Investment Shares is increased from time to time on account of dividends paid on
Shares during the Performance Period by the number of Shares calculated by
dividing the product of (i) the then current number of Investment Shares on the
record date for such dividends and (ii) the cash dividends paid on each Share,
by the Share Price on the dividend payment date. The Ending Share Value is the
product of (i) the number of Investment Shares determined as provided above and
(ii) the Share Price on the last day of the Performance Period. TSR for each
corporation included in the Index will be calculated in the manner described
above, mutatis mutandis, based on the volume weighted average trading price

 

- 6 -



--------------------------------------------------------------------------------

of each such corporation’s common shares at the applicable time on the stock
exchange or quotation system on which the highest volume of such shares traded
over the five (5) trading days prior to the applicable time

 

  1.3.40 “Vested Target Bonus” means, in respect of an Eligible Employee, the
percentage (which, in accordance with Section 5.2, may be more or less than 100%
but shall not exceed a maximum of 150%) of the Target Bonus that has vested in
accordance with Article 5 for a Performance Period.

 

2. CONSTRUCTION AND INTERPRETATION

 

  2.1 Gender, Singular, Plural. In the Plan, references to the masculine include
the feminine; and references to the singular shall include the plural and vice
versa, as the context shall require.

 

  2.2 Governing Law. The Plan shall be governed and interpreted in accordance
with the laws of the Province of Ontario and any actions, proceedings or claims
in any way pertaining to the Plan shall be commenced in the courts of the
Province of Ontario.

 

  2.3 Severability. If any provision or part of the Plan is determined to be
void or unenforceable in whole or in part, such determination shall not affect
the validity or enforcement of any other provision or part thereof.

 

  2.4 Headings, Sections. Headings wherever used herein are for reference
purposes only and do not limit or extend the meaning of the provisions herein
contained. A reference to a section or schedule shall, except where expressly
stated otherwise, mean a section or schedule of the Plan, as applicable.

 

3. EFFECTIVE DATE AND EMPLOYMENT RIGHTS

 

  3.1 Effective Date. The Corporation is establishing the Plan for Eligible
Employees, effective on July 1, 2007.

 

  3.2 No Employment Rights. Nothing contained in the Plan shall be deemed to
give any person the right to be retained as an employee of the Corporation or of
an Affiliate of the Corporation. For greater certainty, a period of notice, if
any, or payment in lieu thereof, upon termination of employment, wrongful or
otherwise, shall not be considered as extending the period of employment for the
purposes of the Plan.

 

- 7 -



--------------------------------------------------------------------------------

4. TARGET BONUS

 

  4.1 Annual Determination of Target Bonus. The Board may determine and approve
annually for each Eligible Employee a Target Bonus which shall vest in
accordance with Article 5 and be paid to the Eligible Employee in accordance
with Article 6.

 

  4.2 Other Terms and Conditions. Subject to the terms of the Plan, the Board
may determine other terms or conditions of any Target Bonus, including:

 

  a. any additional conditions with respect to the vesting of the Target Bonus,
in whole or in part, or any payment under the Plan; and

 

  b. any other terms and conditions the Corporation may in its sole discretion
determine.

The Committee may, in its sole discretion, waive any such term or condition or
determine that it has been satisfied.

 

5. VESTING OF TARGET BONUS

 

  5.1 Normal Vesting. Subject to Section 5.2, Section 5.3, Section 5.4 and
Section 5.5, a Target Bonus shall vest in accordance with the following
schedule:

 

  a. 37.5% of the Target Bonus shall vest if the Corporation’s cumulative Total
Shareholder Return over the Performance Period relating to such Target Bonus is
equal to the Target Relative Total Shareholder Return over the same Performance
Period;

 

  b. 37.5% of the Target Bonus shall vest if the Share Price equals the Target
Share Price over a twenty-two (22) consecutive day trading period during the
Performance Period relating to the Target Bonus Award; and

 

  c. 25% of the Target Bonus shall vest if the average of the Earnings Per Share
for the final two complete fiscal years of the Corporation within the
Performance Period relating to the Target Bonus Award is equal to the Target
Adjusted EPS.

 

  5.2 Target Bonus Enhancement. The portion of an Eligible Employee’s Target
Bonus that vests will be increased where the Corporation’s relative TSR level
specified in Section 5.1a., the Target Share Price or Target Adjusted EPS for
the Performance Period relating to such Target Bonus is exceeded at the end of
such Performance Period as follows:

 

- 8 -



--------------------------------------------------------------------------------

  a. where the Corporation’s cumulative Total Shareholder Return over such
Performance Period equals or exceeds the Maximum Relative Total Shareholder
Return over the same Performance Period, the portion of the Target Bonus that
vests will be 56.25%. If the Corporation’s cumulative Total Shareholder Return
over such Performance Period is between the Target Relative Total Shareholder
Return and the Maximum Relative Total Shareholder Return over the same
Performance Period, the portion of the Target Bonus that vests will be
determined by straight line interpolation between 37.5% and 56.25%;

 

  b. 56.25% of the Target Bonus shall vest if the Share Price equals or exceeds
the Maximum Target Share Price over a twenty-two (22) consecutive day trading
period during such Performance Period. If the Share Price over a twenty-two
(22) consecutive day trading period during such Performance Period is between
the Target Share Price and the Maximum Target Share Price the portion of the
Target Bonus that vests will be determined by straight line interpolation
between 37.5% and 56.25%; and

 

  c. 37.5% of the Target Bonus shall vest if the average of the Earnings Per
Share for the final two complete fiscal years of the Corporation within such
Performance Period equals or exceeds the Maximum Target Adjusted EPS. If the
Earnings Per Share for the final two complete fiscal years of the Corporation
within such Performance Period is between the Target Adjusted EPS and the
Maximum Target Adjusted EPS the portion of the Target Bonus that vests will be
determined by straight line interpolation between 25% and 37.5%.

 

  5.3 Cessation of Employment and Long-Term Disability. Subject to Section 5.5,
in the event of an Eligible Employee’s Disability during a Performance Period,
or in the event the Eligible Employee ceases to be Employed during a Performance
Period for any reason other than one to which Section 5.4 applies, the amount of
the Target Bonus that vests shall be determined in accordance with the formula A
x [B / C], where

 

  A equals the amount that would otherwise have vested pursuant to Section 5.1;

 

  B the number of days between the Performance Period Commencement Date relating
to the Target Bonus and the Participant’s Disability Date or Termination Date,
as applicable (rounded up to the nearest whole number of months); and

 

- 9 -



--------------------------------------------------------------------------------

  C the total number of days between the Performance Period Commencement Date
relating to the Target Bonus and the final day of the Performance Period
relating to the Target Bonus.

 

  5.4 Voluntary Termination of Employment and Termination for Just Cause. In the
event that the Eligible Employee’s employment is terminated by the Corporation
or an Affiliate of the Corporation for Just Cause, or, subject to Section 5.5,
an Eligible Employee voluntarily terminates his employment with the Corporation
or an Affiliate of the Corporation, no portion of the Target Bonus relating to
such Performance Period shall vest and the Eligible Employee shall receive no
payment or other compensation in respect of such Target Bonus or loss thereof,
on account of damages or otherwise.

 

 

5.5

Change of Control. In the event of a Change of Control during a Performance
Period, the Target Bonus relating to such Performance Period shall vest in
accordance with this Section 5.5, notwithstanding Section 5.1, Section 5.2 and
Section 5.3. If the Change of Control occurs within the first six (6) months
following the Performance Period Commencement Date, no portion of the Target
Bonus shall vest. If the Change of Control occurs after the commencement of the
seventh (7th) month following the Performance Period Commencement Date but
before the completion of the eighteenth (18th) month following the Performance
Period Commencement Date, 50% of the Target Bonus shall vest. If the Change of
Control occurs after the commencement of the nineteenth (19th) month following
the Performance Period Commencement Date, 100% of the Target Bonus shall vest.

 

6. PAYMENT OF TARGET BONUS

 

  6.1 Cash Payment. Subject to Section 6.2, on the Payment Date in respect of a
Performance Period, the Eligible Employee shall receive a cash payment equal to
the Vested Target Bonus determined in accordance with Article 5 for such
Performance Period.

 

  6.2 Payment Following Change of Control. In the event of a Change of Control
during a Performance Period, the Eligible Employee shall receive a cash payment
equal to the Vested Target Bonus determined for such Performance Period in
accordance with Article 5 on the earlier of the following two dates:

 

  a. the Payment Date for the Performance Period; and

 

- 10 -



--------------------------------------------------------------------------------

  b. a date that is as soon as practicable following the Eligible Employee’s
Disability, Retirement, death, termination of employment by the Corporation or
an Affiliate of the Corporation other than for Just Cause or termination of
employment by the Eligible Employee for Good Reason.

 

  6.3 Repayment Following Misconduct. An Eligible Employee shall, upon demand by
the Corporation, repay the amount of any Vested Target Bonus paid to him where
the Board determines that, as a direct or indirect result of fraud, wilful
misconduct, gross negligence, including a material error in judgement
(individually and collectively, “Misconduct”) by the Eligible Employee affecting
the financial performance or financial statements of the Corporation, or the
Share Price, such Vested Target Bonus was larger than it would have been in the
absence of such Misconduct and the Eligible Employee shall reimburse the
Corporation for its reasonable costs, including out-of-pocket expenses, incurred
in recovering from the Eligible Employee the amount of Vested Target Bonus to be
repaid to the Corporation pursuant to this Section 6.3.

 

7. ADMINISTRATION

 

  7.1 Committee. Unless otherwise determined by the Board, the Plan shall be
administered by the Committee.

 

  7.2 Compliance with Laws and Policies. The Corporation’s obligation to make
any payments hereunder is subject to compliance with Applicable Law. Each
Eligible Employee shall acknowledge and agree (and shall be conclusively deemed
to have so acknowledged and agreed by participating in the Plan) that the
Eligible Employee will, at all times, act in strict compliance with Applicable
Law and all other laws and any policies of the Corporation applicable to the
Eligible Employee in connection with the Plan including, without limitation,
furnishing to the Corporation all information and undertakings as may be
required to permit compliance with Applicable Law.

 

  7.3 Delegation. The Committee may also delegate to any director, officer or
employee of the Corporation such duties and powers relating to the Plan as it
may see fit.

 

  7.4

Withholdings. So as to ensure that the Corporation or an Affiliate of the
Corporation, as applicable, will be able to comply with the applicable
provisions of any federal, provincial, state or other law relating to the
withholding of tax or other required deductions, including on the amount, if
any, includable in the income of an Eligible Employee, the Corporation or an
Affiliate of the Corporation, as applicable, may withhold or cause to be

 

- 11 -



--------------------------------------------------------------------------------

 

withheld from any amount payable to an Eligible Employee under this Plan as may
be necessary to permit the Corporation or the Affiliate, as applicable, to so
comply.

 

  7.5 No Additional Rights. Neither designation of an employee as an Eligible
Employee nor the grant of any Target Bonus to any Eligible Employee entitles any
person to a cash payment or any additional grant, as the case may be.

 

  7.6 Amendment, Termination. The Plan may be amended or terminated at any time
by the Board in whole or in part. Without limiting the generality of the
foregoing, the Board may amend the Plan or may amend the terms or conditions of
any Target Bonus granted under the Plan if the Board in its sole discretion
determines that the Share Price or other applicable performance measure does not
properly reflect or promote the purposes of the Plan including, without
limitation, (i) as a result of factors not contemplated by the Board at the time
of grant of the Target Bonus, that have been determined by the Board to have
contributed to an artificial price for the Shares, or that otherwise have
contributed to a result under the Plan or a Target Bonus that is not considered
appropriate by the Board, or (ii) in the event that the Shares are at any time
during a Performance Period subdivided, consolidated, reclassified, reorganized
or otherwise changed, or affected as a result of the declaration of a stock
dividend or other distribution thereon or a consolidation, merger or
amalgamation of the Corporation with or into another corporation or similar
transaction. Except as provided in the preceding sentence in this Section 7.6,
no amendment to the Plan shall, without the consent of the Eligible Employees
affected by the amendment, or unless required by Applicable Law, adversely
affect the rights accrued to such Eligible Employees with respect to Target
Bonus granted prior to the date of the amendment.

 

  7.7 Administration Costs. The Corporation will be responsible for all costs
relating to the administration of the Plan.

 

8. ASSIGNMENT

 

  8.1 Assignment. The assignment or transfer of a Target Bonus, or any other
benefits under this Plan, shall not be permitted other than by operation of law.

 

- 12 -



--------------------------------------------------------------------------------

Schedule

to

Open Text Corporation Long Term Incentive Plan

Special Provisions Applicable to Eligible Employees Subject to Section 409A of

the United States Internal Revenue Code

This Schedule sets forth special provisions of the Plan that apply to Eligible
Employees subject to section 409A of the United States Internal Revenue Code.

 

1. Definitions

For purposes of this Schedule:

 

1.1 “Section 409A” means section 409A of the Internal Revenue Code of 1986, as
amended.

 

1.2 “US Eligible Employee” means an Eligible Employee subject to Section 409A.

 

1.3 “U.S. Key Employee” means a U.S. Eligible Employee who is a “specified
employee” for purposes of Section 409A as determined by the applicable policies
and practices of the Corporation or, if applicable, an Affiliate of the
Corporation.

 

2. Change in Control

Section 1.3.7 of the Plan, as it applies to each US Eligible Employee, shall
read as follows:

 

1.3.7 “Change in Control” means either of the following events:

 

  a the acquisition, through one acquisition or a series of acquisitions during
a 12-month period ending on the date of the last acquisition, by any one person
or more than one person acting as a group (as determined by paragraph
(i)(5)(v)(B) of Section §1.409A-3, Part 1, Title 26, Code of Federal
Regulations), of assets of the Corporation that have a total gross fair market
value (determined without regard to the liabilities associated with such assets)
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Corporation (determined without regard to the liabilities
associated with such assets) immediately before such acquisition or
acquisitions; or

b. the acquisition by any one person, or more than one person acting as a group
(as determined by paragraph (i)(5)(v)(B) of Section §1.409A-3, Part 1, Title 26,
Code of Federal Regulations), of shares of the Corporation that, together with
shares held by



--------------------------------------------------------------------------------

such person or group, constitute more than 50 percent of the total fair market
value or total voting power of the shares of such Corporation.

 

3. Payment of Target Bonus – Cash Payment

Section 6.1 of the Plan, as it applies to each US Eligible Employee, shall read
as follows:

 

6.1 Cash Payment. Subject to Section 6.2, on the date that is the later of
(i) the Payment Date in respect of a Performance Period and (ii) where the
Eligible Employee is a US Key Employee, the date that is six (6) months
following the Payment Date, the Eligible Employee shall receive a cash payment
equal to the Vested Target Bonus determined in accordance with Article 5 for
such Performance Period.

 

4. Payment of Target Bonus – Change of Control

Section 6.2 of the Plan, as it applies to each US Eligible Employee, shall read
as follows:

 

6.2 Payment Following Change of Control. In the event of a Change of Control
during a Performance Period, the Eligible Employee shall receive a cash payment
equal to the Vested Target Bonus determined for such Performance Period in
accordance with Article 5 on the earlier of the following two dates:

 

  a. the date that is the later of (i) the Payment Date for the Performance
Period and (ii) where the Eligible Employee is a US Key Employee, the date that
is six (6) months following the Payment Date for the Performance Period; and

 

  b. the date that is the later of (i) the date that is as soon as practicable
following the Eligible Employee’s Disability, Retirement, death, termination of
employment by the Corporation or an Affiliate of the Corporation other than for
Just Cause or termination of employment by the Eligible Employee for Good Reason
and (ii) where the Eligible Employee is a US Key Employee, the date that is
six-months following the Eligible Employee’s Disability, Retirement, death,
termination of employment by the Corporation or an Affiliate of the Corporation
other than for Just Cause or termination of employment by the Eligible Employee
for Good Reason.



--------------------------------------------------------------------------------

5. 409A Failsafe

The following section shall be added to the Plan as Section 7.8:

 

7.8 409A Failsafe. It is the Corporation’s intent that this Plan comply with the
requirements of Section 409A and the Corporation has made good faith efforts to
draft the Plan accordingly. In the event of any ambiguity in the language or any
agreement entered into under the Plan or in the operation of the Plan, the Plan
and any agreement shall be construed, interpreted and operated in a manner that
will result in compliance with the requirements of Section 409A.